                     Case 19-50776-CSS                  Doc 71        Filed 11/16/20           Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
                                            x
                                            :
    In re:                                  : Chapter 11
                                            :
    PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                            :
              Debtors.                      : (Jointly Administered)
                                            :

                                            x
                                            :
    PROMISE HEALTHCARE, INC., BOSSIER       :
    LAND ACQUISITION CORP., PROMISE         :
    HEALTHCARE OF LOUISIANA, INC., AND :
    PROMISE PROPERTIES OF SHREVEPORT, :
    LLC,                                    :                                   ADV. NO. 19-50776 (CSS)
                                            :
              Plaintiffs/Counter-Defendants :
                                            :
    v.                                      :
                                            :
    KPC PROMISE HEALTHCARE, LLC and         :
    STRATEGIC GLOBAL MANAGEMENT, INC. :
                                            :
              Defendants/Counter-Claimants  :
                                            :

                                                                       x

                                              AFFIDAVIT OF SERVICE


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC
(1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP
Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare,
Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade,
Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida
at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital
of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties
of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328),
Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation
Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
                Case 19-50776-CSS        Doc 71       Filed 11/16/20   Page 2 of 4



        I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On November 10, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on (1) the KPC Service List attached hereto as
Exhibit A; and (2) on DLA Piper, Attn: Carolyn Fox & Adam Pie; carolyn.fox@dlapiper.com;
adam.pie@dlapiper.com:

       •   Status Report for Adversary Proceeding [Docket No. 68]



Dated: November 13, 2020
                                                                          /s/ Natasha Otton
                                                                          Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on November 13, 2020, by Natasha Otton, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                                  2                                  SRF 48021
Case 19-50776-CSS   Doc 71   Filed 11/16/20   Page 3 of 4




                      Exhibit A
                                              Case 19-50776-CSS                 Doc 71         Filed 11/16/20   Page 4 of 4
                                                                                      Exhibit A
                                                                                    KPC Service List
                                                                                   Served via email


                     NAME                                              NOTICE NAME                                                           EMAIL
BARNES & THORNBURG LLP                  Attn: Thomas E. Hanson, Jr. , Kevin G. Collins                     thanson@btlaw.com; kevin.collins@btlaw.com
BUCHALTER, A Professional Corporation   Attn: Mary H. Rose, Paul S. Arrow                                  mrose@buchalter.com; parrow@buchalter.com
LANDIS RATH & COBB LLP                  Attn: Adam G. Landis, Kerri K. Mumford, Matthew R. Pierce          landis@lrclaw.com; mumford@lrclaw.com; pierce@lrclaw.com




                                                                                      Page 1 of 1
